            Case 1:19-cv-01868-RJL Document 41 Filed 05/28/21 Page 1 of 16




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 UNITED STATES OF AMERICA,

        Plaintiff,

 v.                                                      Civil Action No. 1:19-cv-1868 (RJL)

 OMAROSA MANIGAULT NEWMAN,

        Defendant.


 PLAINTIFF’S SUBMISSION REGARDING DISCOVERY DISPUTES PURSUANT TO
 COURT’S ORDER OF APRIL 29, 2021 AND REQUEST FOR STAY OF DISCOVERY

       On March 17, 2021, the Court granted Plaintiff’s motion to compel and ordered Defendant

to produce the documents at issue in the motion. On the same date, the Court also granted in part

and denied in part Plaintiff’s motion for protective order, declining in relevant part to issue a

protective order precluding (a) the deposition of Department of Justice attorney Ashley Cheung,

(b) Defendant’s Request for Admission No. 28, and (c) Defendant’s Requests for Production 3, 4,

5 and 11.

       All discovery addressed in the Court’s March 17 order is now complete, and both parties’

previously filed cross-motions for summary judgment are still pending before the Court. No further

discovery is needed for this Court to resolve those cross-motions. Yet after propounding no

discovery since November 2019, Defendant now seeks to pursue needless discovery that will not

change the uncontroverted record already before the Court: Defendant knew no later than March

2018 that her termination report required by the Ethics in Government Act (“EIGA”), 5 U.S.C.

app. 4 § 101 et seq., was overdue, and, although repeatedly reminded and given the opportunity to

comply, she failed to submit a complete report until three years later. Her apparent desire for
         Case 1:19-cv-01868-RJL Document 41 Filed 05/28/21 Page 2 of 16




cumulative or privileged information about the location of personal effects that were not actually

needed to complete the report and her mistaken belief that her termination date was January 20,

2018, not December 17, 2017, gives rise to the present dispute between the parties.

        Accordingly, and for the reasons set forth below, Plaintiff respectfully requests that the

Court order: (1) that any further discovery in this matter shall be stayed pending resolution of the

parties’ cross-motions for summary judgment; (2) that the parties submit simultaneous briefs of

no more than 15 pages within 30 days of the Court’s order to supplement the record with the

discovery conducted between March 2021 and May 2021; and (3) that the parties submit reply

briefs of no more than 10 pages within fourteen days thereafter.

                                            BACKGROUND

       A.      Factual Background

       Defendant was terminated from her employment at the White House in December 2017.

Pursuant to EIGA, she was required to file a financial disclosure report (“Termination Report”)

within 30 days of termination of her government employment. Defendant did not do so. After

numerous reminders and attempts by the Government to obtain her compliance were unsuccessful,

this action was filed on June 25, 2019, asserting a single claim against Defendant for her failure to

timely file her Termination Report.

       There is no dispute that Defendant failed to timely file her Termination Report. Indeed,

there is no dispute that Defendant failed to file a complete Termination Report within years of the

termination of her government employment. Defendant has primarily offered two excuses for her

conduct. First, she has claimed that her termination was effective January 20, 2018, instead of

December 19, 2017—an immaterial distinction because her Termination Report was not filed

within thirty days of either date.

       Second, Defendant has claimed that personal effects that she knew she left in the White
                                                 2
            Case 1:19-cv-01868-RJL Document 41 Filed 05/28/21 Page 3 of 16




House following her termination—and failed to retrieve until July 2019—were necessary to

complete her already past due Termination Report. But it is also undisputed that, within a week of

her first claiming that she needed those items (a claim Defendant did not first make until her report

was already undisputedly more than a year late), Defendant was provided a contact who could

return her personal effects. Declaration of Christopher Lynch (“Lynch Decl.”) Ex. A at 15 (May

16, 2019 email from Ashley Cheung to John Phillips). And it is further undisputed that she

nonetheless failed to retrieve those personal effects for another two months and then waited

another 60 days—until the same day she moved to dismiss this action—before submitting a

deficient report missing information from four of its eight sections. See Decl. of David Jones Ex.

C, ECF No. 24-3 (deficient report providing information in only half of the relevant fields).

          B.      Procedural History

          After this Court denied Defendant’s motion to dismiss in a minute order and dissolved the

discovery stay that it had ordered sua sponte, the parties proceeded with discovery. See Minute

Order of May 21, 2020. Plaintiff propounded five sets of discovery requests starting in October

2019; Defendant propounded only a single set of requests, on November 18, 2019. In response to

the requests, Plaintiff produced approximately 1415 pages of documents and a privilege log1 in

response to Defendant’s requests for production, and Defendant produced 379 pages of documents

and a handful of audio and video files in response to Plaintiff’s requests. The parties also

exchanged and responded to requests for admission and Plaintiff propounded—and Defendant

responded to—interrogatories. Prior to the Court’s March 16, 2021 Order, Defendant did not

notice a single deposition and did not propound any further discovery requests after November

2019.



1
    Defendant has not to date disputed a single one of Plaintiff’s privilege assertions.
                                                   3
         Case 1:19-cv-01868-RJL Document 41 Filed 05/28/21 Page 4 of 16




       All discovery—except for certain narrow categories subject to each party’s objections and

raised before the Court in Plaintiff’s Motions to Compel and for Protective Order—was completed

by September 30, 2020. Defendant chose not to file any discovery motions of her own.

       Having completed discovery (except the items subject to Plaintiff’s then-pending discovery

motions), the parties each moved for summary judgment. Plaintiff moved for summary judgment

on December 7, 2020, and Defendant cross-moved for summary judgment on February 4, 2021.

See Pl.’s Mot. for Summ. J., ECF No. 25; Def’s Mot. for Summ. J., ECF No. 32. As of February

25, 2021, both motions for summary judgment have been fully briefed.

       On March 17, 2021, the Court granted Plaintiff’s motion to compel and granted in part and

denied in part Plaintiff’s motion for protective order. See Mem. Op. & Order of March 16, 2021,

ECF Nos. 35 & 36. Specifically, the Court ordered Defendant to produce documents responsive to

Plaintiff’s first request for production and declined to issue a protective order with respect to three

items: (1) the deposition of Department of Justice attorney Ashley Cheung; (2) Defendant’s

Request for Admission No. 28; and (3) Defendant’s Requests for Production Nos. 3-5 and 11. Id.

The Court granted Plaintiff’s motion for protective order in all other respects. Id.

       At the time of the Court’s order, Plaintiff had already answered Defendant’s Request for

Admission No. 28, subject to objection. On March 31, 2021, Plaintiff advised Defendant that it

would be authorizing the deposition of Ms. Cheung, and after Plaintiff issued a formal

authorization of the deposition under the Department of Justice’s Touhy regulations, the parties

conferred and agreed that the deposition would occur on April 19, 2021. After Defendant’s counsel

failed to appear for the deposition on that date, Plaintiff agreed to make Ms. Cheung available

again and reauthorized her deposition for May 21, 2021. Ms. Cheung’s deposition was noticed for

and completed on that date. Plaintiff produced documents responsive to Defendant’s Requests for



                                                  4
         Case 1:19-cv-01868-RJL Document 41 Filed 05/28/21 Page 5 of 16




Production nos. 3-5 and 11 and a privilege log.2

        Defendant also produced documents she had purportedly withheld pending the motion to

compel consisting of photographs of the personal effects she retrieved from the White House in

July 2019. Defendant also communicated belated interest in deposing six different current and

former government employees about the same two topics: (1) Defendant’s termination date; and

(2) the location of her personal effects.3 Then, on May 21, 2021, after Ms. Cheung’s deposition

concluded, Defendant’s counsel emailed Plaintiff’s counsel to request a deposition of Scott Gast,

the former Senior Counsel to the President assigned to this litigation on behalf of the White House

Counsel’s Office, and served a Request for Production seeking “[a]ll communications . . . between

Scott Gast, or any other White House Counsel Staff, and Ashley Cheung, or any Department of


2
  While Plaintiff is unable to respond to every issue raised in Defendant’s May 28, 2020
submission, ECF No. 40, in time for the instant filing, Plaintiff’s initial review has determined that
Defendant makes a variety of incorrect and unsupported claims in that filing. Plaintiff notes but
two examples, both related to Defendant’s assertion that Plaintiff’s production is incomplete. In
support, Defendant contends that “only USA00001416 and USA00001489 were the only
attachments included for” a request in which the United States indicated that documents labeled
USA00001416-USA00001492 would be produced. ECF No. 40 at 4. A cursory examination of the
referenced documents reveals that the subsequent pages of the document whose first page is
labeled USA00001416 are labeled USA00001417 to USA00001488, and that the subsequent pages
of the document labeled USA00001489 are labeled USA00001490 to USA0001492. There are no
missing “attachments.” Id. Defendant also references materials listed on Defendant’s privilege log
as an indication that there are outstanding emails about Defendant’s personal effects that have not
yet been produced, noting in particular entries reflecting January 23, 2018 emails between Stefan
Passantino, Marcia Kelly, Jared Kushner, and Ivanka Trump. Id. at 2. Defendant’s submission
fails to mention that the United States’ May 2021 document production, bearing control numbers
USA00002866-USA00003074, included the non-privileged portion of the email chain in question.
Defendant’s counsel has not raised any concerns with Plaintiff’s productions to Plaintiff’s counsel
at any time; had he done so, Plaintiff’s counsel could have corrected his misunderstandings before
he filed his submission.
3
 These individuals include (1) former Deputy White House Counsel Stefan Passantino; (2) former
Senior Associate Counsel to the President David Jones; (3) former Managing Counsel for
Operations in the Executive Office of the President’s Office of Administration Office of General
Counsel Scott de la Vega; (4) former White House Counsel’s Office administrative employee
Hannah Kunasek; and (5) David Mills, Records Management Branch Chief, White House
Information Governance. Lynch Decl. Ex. B. Since his March 18, 2021 communication, defense
counsel has not noticed the deposition of anyone except Ms. Cheung.
                                                5
              Case 1:19-cv-01868-RJL Document 41 Filed 05/28/21 Page 6 of 16




     Justice staff concerning this matter.” Lynch Decl. Exs. C & D.

            Even apart from Defendant’s clear attempt now to discover privileged information, none

     of this discovery is needed for the Court to resolve this action.

                       PLAINTIFF’S POSITION ON FURTHER DISCOVERY

I.          FURTHER DISCOVERY IS UNECESSARY AND SHOULD BE STAYED
            PENDING RESOLUTION OF THE PARTIES’ MOTIONS FOR SUMMARY
            JUDGMENT

            A.      A Stay of Discovery Is Warranted in Light of the Pending Dispositive Motions

            “[I]t is well settled that discovery is generally considered inappropriate while a motion that

     would be thoroughly dispositive of the claims in the Complaint is pending.” Chavous v. D.C. Fin.

     Resp. & Mgmt. Assistance Auth., 201 F.R.D. 1, 2 (D.D.C. 2001) (quoting Anderson v. United States

     Attorneys Office, No. CIV.A. 91–2262, 1992 WL 159186, at *1 (D.D.C. June 19, 1992)); see id.

     (Coastal States Gas Corp. v. Department of Energy, 84 F.R.D. 278, 282 (D.Del.1979)) (“A stay

     of discovery pending the determination of a dispositive motion ‘is an eminently logical means to

     prevent wasting the time and effort of all concerned, and to make the most efficient use of judicial

     resources.’”).4 Here, there can be no dispute that the pending motions for summary judgment

     would be “thoroughly dispositive”: There is but a single claim in this action, and each party has

     sought complete relief as to that claim in its motion.

            Nor is further discovery needed to resolve those motions. Each party has necessarily

     contended in its motion for summary judgment that there is no genuine issue of material fact in

     dispute. See, e.g., Def’s Mot for Summ. J. at 3, ECF No. 32 at 6 (“[S]ummary judgment is . . .

     proper.”). Although Defendant has also contradictorily sought further discovery and incorrectly



     4
      It is likewise “settled that entry of an order staying discovery pending determination of dispositive
     motions is an appropriate exercise of” a trial court’s “broad discretion and inherent power to stay
     discovery.” Chavous, 201 F.R.D. at 2.
                                                       6
         Case 1:19-cv-01868-RJL Document 41 Filed 05/28/21 Page 7 of 16




claimed that she has “not been allowed any discovery,” id., she failed to satisfy the three criteria

that a party “must satisfy” to oppose a motion for summary judgment pursuant to Fed. R. Civ. P.

56(d). See Pl.’s Reply ISO Mot. for Summ. J. at 13-14, ECF No. 31; see generally United States

ex rel. Folliard v. Gov’t Acquisitions, Inc., 764 F.3d 19, 26 (D.C. Cir. 2014) (setting forth “three

criteria” that a party “must satisfy” to obtain relief under Fed. R. Civ. P. 56(d)).

       But regardless of the propriety of Defendant’s objection at the time she made it, all

discovery that either party had requested pursuant to the Federal Rules of Civil Procedure as of the

date of the parties’ summary judgment motions has now been completed. Accordingly, Defendant

cannot contend “that [she] need[s] the discovery [she] now seek[s] in order to oppose the pending

motions” for summary judgment. Chavous, 201 F.R.D. at 2. This Court should therefore stay any

further discovery until it has resolved the pending dispositive motions.

       Although Plaintiff does not believe the discovery at issue in Plaintiff’s discovery motions

and completed since March 2021 was necessary to oppose its motion for summary judgment in

the first instance, Plaintiff respectfully requests in an abundance of caution that the parties be

allowed simultaneous supplemental briefs, due in 30 days, and replies due 14 days thereafter to

address that discovery.

       B.      Additional Discovery While the Parties’ Dispositive Motions are Pending
               Would Be a Waste of Time and Resources

       Further discovery on the two issues that Defendant has identified would be disproportional

to the needs of the case and thus a waste of time and resources. Notwithstanding her concession

that there is no genuine issue of material fact at issue, Defendant now wants still further discovery

on (a) her termination date and (b) the personal effects she left at the White House. But Defendant

has raised both of these issues in her motion for summary judgment, see Def.’s Mot. for Summ. J.

at 4-8, and as set forth below, the facts underlying each of these issues is undisputed. No additional


                                                  7
         Case 1:19-cv-01868-RJL Document 41 Filed 05/28/21 Page 8 of 16




discovery on either topic is needed prior to resolution of the summary judgment motions. See Sai

v. Dept. of Homeland Security, 99 F. Supp. 3d 50, 58 (D.D.C 2015) (“[A]lthough there is good

reason not to enter a stay where discovery is necessary for the party opposing summary judgment

to develop additional facts, there is no authority support[ing] the notion that a party should be able

to concurrently move for summary judgment and take discovery regarding the issues address[ed]

in the motion.”) (second brackets and italics in original; internal quotation marks omitted).

Moreover, any further discovery is not “proportional to the needs of the case” and the “burden . .

. of the proposed discovery [would] outweigh[] its likely benefit,” Fed. R. Civ. P. 26(b)(1), because

no further discovery in this case is necessary: The parties dispute only the legal significance of the

undisputed facts on these topics, which is ultimately a matter for the Court to decide; there is

nothing that further factual development can establish that would have any bearing on the

resolution of Plaintiff’s claim.

       Regarding Defendant’s termination date, there is no dispute that Defendant left her

employment at the White House in mid-December 2017, and neither returned nor did any further

work for the White House thereafter. See, e.g., Declaration of Omarosa Manigault Newman ¶¶ 2,

11, ECF No. 32-1. There is no dispute that Defendant was advised around the time of her

termination that her Termination Report was due within 30 days of her termination date, and there

is no dispute that she did not submit a report of any kind in that time—or a complete report until

this year. See, e.g., Declaration of Scott de la Vega Ex. B, ECF No. 24-4 (email advising Defendant

on January 3, 2018 that her Termination Report was due January 18, 2018); Declaration of David

Jones Ex. C (initial draft Termination Report submitted September 11, 2019); see also Declaration

of Omarosa Manigault Newman ¶ 38. Thus, whether the effective date of her termination was

January 20, 2018, as she claims, or December 19, 2017, as White House records establish, is

immaterial.
                                                  8
          Case 1:19-cv-01868-RJL Document 41 Filed 05/28/21 Page 9 of 16




         Quite simply, Defendant was not justified in refusing to submit her Termination Report

because of that immaterial date discrepancy. Defendant knew of her obligation to file a report

within 30 days of her termination, knew that she had not done so, and required the Government to

bring this action to obtain her compliance. Nothing more is required to establish a “knowing and

willful” violation of EIGA. See, e.g., United States v. Tarver, 642 F. Supp. 1109, 1111-12 (D.

Wyo. 1986) (EIGA’s “knowing and willful standard is met where a defendant “refused to comply,

although he possessed full knowledge of the Act.”). No further discovery about her termination

date will change that.

         Nor can further discovery change the undisputed facts regarding the personal effects that

Defendant left in the White House following her termination—especially since it is clear that her

termination report could have been (and likely was) completed without them. There is no dispute

that Defendant left certain personal effects in her office when she left the White House in

December 2017, and there is no dispute that she did not pick them up until July 2019, after this

litigation was filed. See, e.g., Def’s Mot. for Summ. J. at 6-7. There is no dispute that Defendant

did not contend that those personal effects had any bearing on her failure to submit her Termination

Report at any time before May 2019—more than a year after her Termination Report was due—

even though she had repeated contact with the White House Counsel’s Office about her overdue

report up to that time. See id. If Defendant had indeed believed she needed the materials she left

in the White House to complete her Termination Report, her failure to advise the White House

Counsel’s Office of that for over a year after her report was due itself establishes the willfulness

of her violation, because she affirmatively chose not to take action necessary to submit the report.

Once again, further discovery will not impact the legal conclusion drawn from these undisputed

facts.

         Further, while Defendant’s failure to file her Termination Report for more than a year
                                                 9
         Case 1:19-cv-01868-RJL Document 41 Filed 05/28/21 Page 10 of 16




before she first claimed her personal effects were necessary to complete her report is sufficient to

establish the willfulness of her failure to file, her conduct after making that contention

independently establishes this willfulness as a matter of law. It is undisputed that the first time

Defendant claimed that she needed the materials that she left at the White House to complete her

Termination Report was in a May 9, 2019 email responding to the Department of Justice’s letter

advising that it intended to pursue this action against her for violating EIGA. Lynch Decl. Ex. A

at 3 (May 6, 2019 email from Omarosa Manigault to Ashley Cheung); see id. at 1-2 (April 23.

2019 email from Ashley Cheung to Omarosa Manigault attaching April 11, 2019 letter). There is

no dispute that the Department of Justice provided Defendant’s attorney (who at the time claimed

he had been hired only to assist in the return of Defendant’s boxes, and not to represent her with

respect to the United States’ EIGA claim) with a contact from whom she could obtain her

belongings just seven days later, on May 16, 2019. Id. at 15 (April 16, 2019 email from Ashley

Cheung to John Phillips). And there is no dispute that Defendant then waited almost two months,

until after this litigation was filed, to finally retrieve her belongings on July 12, 2019.5 Def.’s Mot.

for Summ. J. at 7. Nor is there any dispute that even after picking up those boxes, Defendant still




5
 In her deposition, Ms. Cheung succinctly explained Defendant’s lack of diligence in pursuing the
retrieval of her personal effects in the summer of 2019:
       Q Prior to June 25, 2019, do you agree that Omarosa was diligent in attempting to
       obtain her boxes of information from the United States Government?
       A No.
       Q Why not?
       A Because I sent you the point of contact with whom you could deal directly
       regarding the return of her personal effects on May 16th; I did not receive a
       response. I sent a follow-up email to you on May 28th, 2019; I did not receive a
       response. I sent another follow-up email on June 4th, 2019, to you; I did not receive
       a response. I sent a follow-up email on June 17th to Ms. Manigault; I did not receive
       a response until June 17th.

Cheung Dep. Tr. at 53:14-54:2, ECF No. 40-1.
                                                  10
         Case 1:19-cv-01868-RJL Document 41 Filed 05/28/21 Page 11 of 16




did not provide a complete Termination Report until this year. To date, Defendant has never

identified in any filing with this Court a single document that she claims to have left at the White

House that she needed for her Termination Report because the information was unavailable from

any other source. Once again, the undisputed facts establish Defendant’s willfulness as a matter of

law. Further discovery on the issue of her personal effects would be cumulative at best.6

        C.      Plaintiff’s Proposed Discovery Seeks Privileged Information

        Discovery also should be stayed because, as evident from her Second Request for

Production, Defendant seeks privileged information to which she is not entitled. See, e.g.,

Chavous, 201 F.R.D. at 3 n.4; Mem. Op. of March 16, 2021 at 11 & n.15 (making clear that

depositions would not be authorized insofar as they seek privileged information).

        Defendant’s May 21, 2021 discovery request for “[a]ll communications . . . between Scott

Gast, or any other White House Counsel Staff, and Ashley Cheung, or any Department of Justice

staff concerning this matter,” with no limitation as to scope or subject matter, starkly illustrates the

risk of invading privileged communications that Defendant’s proposed discovery poses. Lynch



6
  Defendant’s request for further depositions on this subject is without regard to the actual personal
knowledge of the individuals. Mr. Mills has no personal knowledge of and did not participate in
any event related to this lawsuit. See note 8, infra. Similarly, Ms. Kunasek, then an administrative
assistant in the White House Counsel’s Office, had no knowledge of or participation in the storage
of Defendant’s personal effects prior to the filing of this litigation. Her role was limited to
arranging to meet Defendant’s counsel immediately before the return of the boxes in mid-July
2019, after this litigation was filed, and physically delivering custody of the boxes to him. Cf.
Mem. Op. of March 16, 2021 at 15 & n. 11 (permitting deposition of Ms. Cheung on the topic of
Defendant’s personal effects based on Defendant’s counsel’s representation that Defendant sought
only information prior to the initiation of this action). Ms. Kunasek also had no knowledge of or
participation in Defendant’s termination of employment, including any decision establishing the
effective date of that termination. Likewise, Mr. Jones and Mr. de la Vega did not participate in
either the storage of the boxes of Defendant’s personal effects nor the decision to terminate her
employment, including any decision establishing the effective date of that termination.
Accordingly, for this independent reason, preparing any of these witnesses and forcing them to
submit to deposition would not be “proportional to the needs of the case” and the “burden . . . of
the proposed discovery [would] outweigh[] its likely benefit.” Fed. R. Civ. P. 26(b)(1).
                                                   11
         Case 1:19-cv-01868-RJL Document 41 Filed 05/28/21 Page 12 of 16




Decl. Ex D (emphasis added). Every responsive communication is privileged: The request

exclusively seeks attorney-client communications on the topic of this litigation, from the stage of

pre-filing planning of the litigation through the present day. See generally Banneker Ventures, LLC

v. Graham, 253 F. Supp. 3d 64, 69-70 (D.D.C. 2017) (explaining that “[a]ny part of [a document]

prepared in anticipation of litigation, not just the portions concerning opinions, legal theories, and

the like, is protected by the work[-]product doctrine” and that attorney-client privilege protects

confidential communications made by someone who “is or sought to become a client” to “a

member of the bar of a court or her subordinate and . . . in connection with this communication is

acting as a lawyer . . . for the purpose of securing primarily either (i) an opinion on the law, (ii)

legal services, or (iii) assistance in some legal proceeding”) (brackets in original; internal quotation

marks and citations omitted).

       The depositions in which Defendant’s counsel has newly expressed interest raise the same

concerns. As former Senior Counsel to the President and the primary liaison between the White

House and the Department of Justice from the pre-filing stages of this litigation until his departure

from the White House in January 2021, Mr. Gast’s role makes any attempt to take his deposition

particularly fraught with privilege issues.

       When the Court permitted the deposition of Ms. Cheung, it recognized the risks of that

deposition invading privileged areas, and emphasized Defendant’s representation that she was

seeking only non-privileged information “prior to the initiation of this litigation,” noting that this

“representation about seeking non-privileged pre-litigation information is fundamental to this

Court’s decision” to permit Ms. Cheung’s deposition. Mem. Op of March 16, 2021 at 15 & n.11

(quoting United States v. Phillip Morris Inc., 209 F.R.D. 13, 19 n.6 (D.D.C. 2002)). But

Defendant’s most recent discovery request goes far beyond this limitation in seeking the core

attorney-client privileged communications relating to the planning and prosecution of this
                                                  12
        Case 1:19-cv-01868-RJL Document 41 Filed 05/28/21 Page 13 of 16




litigation, and makes clear that Defendant could not make any such representation about Mr. Gast’s

deposition.7

       Nor is this problem limited to Mr. Gast. All but one of the witnesses Defendant has

belatedly expressed interest in deposing after the Court’s March 16, 2021 order were White House

attorneys or employed by the White House Counsel’s Office during the period relevant to any

potential testimony in this case, and three of those four occupied senior positions, including Mr.

Gast, former Deputy White House Counsel Stefan Passantino, and former Senior Associate

Counsel to the President David Jones. Resolution of the privilege issues posed by any and all of

these depositions, as well as Defendant’s May 21, 2021 discovery request, risks imposing a

significant burden on both the parties and the Court. See Chavous, 201 F.R.D. at 3 n.4 (noting “the

significant privilege issues presented by the plaintiffs’ discovery requests warrant the conclusion




7
  Nor did Defense counsel adhere to this representation when deposing Ms. Cheung, as he
repeatedly questioned Ms. Cheung about events taking place after the filing of this litigation and
topics that this Court had ruled were off-limits—such as the referral of Ms. Newman’s case to the
Department of Justice, which this Court made clear “is beyond the scope of permissible discovery
under Rule 26.” Mem. Op. of March 16, 2021 at 9; see, e.g., Cheung Dep. Tr. at 43:18-19
(Defendant’s counsel asking Ms. Cheung “Did Scott Gast refer this matter to your division at the
Department of Justice?”); id. at 51:2-4 (Defendant’s counsel asking Ms. Cheung “Do you have
any information about whether anybody opened up her boxes, inspected her boxes . . . after [this
lawsuit was filed on] June 25, 2019?”). Defense counsel now claims that Plaintiff’s counsel
interposed inappropriate limitations on Ms. Cheung’s deposition. See ECF No. 40 at 5-10. Not So.
Ms. Cheung directly answered all the questions related to the three issues allowed by the court: (1)
She never saw Defendant’s boxes and doesn’t know what was in the boxes, id. at 17:11-14; (2)
she directed defendant and her counsel to White House counsel to directly pick up the boxes shortly
after Defendant requested them, id. at 24:10-25:22 & 31:24-32:10; and (3) Defendant and her
counsel failed to pick up the boxes despite Ms. Cheung’s repeated emails; id. at 53:14-54:2; see
generally Lynch Decl. Ex. A (containing all correspondence between Ms. Cheung and Defendant
and her counsel prior to the filing of this action); cf. Mem. Op. of March 16, 2021 at 15 (permitting
Defendant to depose Ms. Cheung on “the location and custody of defendant’s boxes, defendant’s
attempts to retrieve them, and the Executive Office of the President’s attempt to return them”).
Defense counsel repeatedly violated the court’s order by asking questions that unquestionably
went far beyond the scope. The number of objections by Plaintiff’s counsel directly corresponded
to those violations of the scope of this Court’s order.

                                                 13
         Case 1:19-cv-01868-RJL Document 41 Filed 05/28/21 Page 14 of 16




that permitting discovery before the need for such discovery is determined would be wasteful and

inefficient”).

        D.       A Stay of Discovery Would Not Prejudice Defendant, Who Has Obtained All
                 Discovery She Has Pursued Prior to March 2021

        Finally, a stay of discovery would not prejudice Defendant. See Chavous, 201 F.R.D. at 4

(“[T]he trial court inevitably must balance the harm produced by a delay in discovery against the

possibility that [a dispositive] motion will be granted and entirely eliminate the need for such

discovery.”) (internal quotation marks omitted; second brackets in original). Defendant has not

been diligent in pursuing the discovery she now seeks. She propounded no discovery requests of

any kind between November 18, 2019, and May 21, 2021, and did not notice a single deposition

prior to May 2021, when she noticed Ms. Cheung’s deposition. Nor can she claim that Mr. Gast—

or all but one of the individuals deponents she has expressed interest in deposing subsequent to the

Court’s March 16 ruling—were unknown to her prior to that time.8 Defendant had the opportunity

to depose five of the six individuals at any time from the opening of discovery up to the point she

filed her motion for summary judgment, but chose not to do so. Mr. Passantino and Mr. de la Vega

were each listed as potential witnesses on both parties’ initial disclosures in early November 2019;

Defendant also listed both Messrs. Gast and Jones on her initial disclosures at that time. Lynch

Decl. Exs. E & F. And while Defendant did not list Ms. Kunasek on her initial disclosures, her

counsel expressed an intent to depose Ms. Kunasek (as well as Messrs. Passantino, Gast, and

Jones) by email in October 2019, even before serving her initial disclosures—but never followed



8
  The lone exception, David Mills, has no personal knowledge of the relevant issues in the case
and submitted a declaration in support of Defendant’s motion for summary judgment solely to
authenticate two documents in his capacity as Records Management Branch Chief, White House
Information Governance, within the Executive Office of the President. See Declaration of David
Mills, ECF No 24-6. Defendant did not challenge the authenticity of the documents in opposing
the motion, and thus has no basis to depose Mr. Mills.
                                                14
        Case 1:19-cv-01868-RJL Document 41 Filed 05/28/21 Page 15 of 16




through with that intent.9 See Lynch Decl. ISO Pls. Mot for Protective Order Ex. A, ECF No. 13-

1. None of the individuals Defendant now seeks to depose were the subject of Plaintiff’s motion

for protective order, and Defendant had plenty of time to notice their depositions and serve her

May 21, 2021 document request before moving for summary judgment. See Lynch Decl. Exs. G

& H (May 23, 2020 email from Defendant’s counsel to Plaintiff’s counsel “request[ing]”

depositions of, inter alia, Messrs. Passantino, Gast, and Jones and Ms. Kunasek and Plaintiff’s

counsel’s response that “[t]he United States will respond to any discovery requests properly made

pursuant to the Federal Rules of Civil Procedure and the Local Rules in a manner and on a schedule

consistent with those rules” and offering to meet and confer on Defendant’s counsel’s requests).

Instead, Defendant chose not to pursue any discovery for nearly a year and a half and then moved

for summary judgment—implicitly conceding that no further discovery was necessary.10 Cf. U.S.

v. Kellogg Brown & Root Services, Inc., 285 F.R.D. 133, 136 (D.D.C. 2012) (“The primary factor

in determining whether good cause exists [to amend a scheduling order] is the diligence of the

party seeking discovery before the deadline.”). Defendant thus cannot be heard to complain that a



9
  Among the many other reasons that Ms. Kunasek’s deposition should not be permitted is its likely
“improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
litigation” Fed. R. Civ. P 26(g)(1)(B)(i). Defendant’s counsel previously made disparaging
remarks on Twitter about Ms. Kunasek, who carried Defendant’s personal effects to her. See John
M. Phillips, Tweet of July 12, 2019 (“We will be picking up @omarosa’s boxes the @WhiteHouse
has kept for a year and a half today. What business transacts like this? I’m a 5’7” blonde. I’ll meet
you at the gate. This isn’t Craigslist. It’s the US Government. . . . Shame.”), available at
https://twitter.com/JohnPhillips/status/1149632043992539136 (last visited May 28, 2021).
10
  Indeed, as of this filing, Defendant has not served any notices of deposition in this case for any
witness, with the exception of the notice for Ms. Cheung’s deposition served on May 4, 2021. But
Defendant cannot be heard to argue that emails between counsel asserting the desire for depositions
are adequate substitute for notices of deposition. As Defendant’s counsel contended in justifying
his failure to appear for Ms. Cheung’s first scheduled deposition, a deposition notice is necessary
for any deposition to be scheduled or held. Lynch Decl. Ex. I (April 21, 2021 email from John
Phillips stating that “[w]ithout a notice, [a deposition] wasn’t scheduled” and that “I am not sure
how one would assume an unnoticed deposition would be taken,”); id. (asking the rhetorical
question “How would an unnoticed depo . . . go forward?”).
                                                  15
        Case 1:19-cv-01868-RJL Document 41 Filed 05/28/21 Page 16 of 16




discovery stay will prejudice her.

                                         CONCLUSION

       For the foregoing reasons, Plaintiff respectfully requests that the Court order: (1) that any

further discovery in this matter shall be stayed pending resolution of the parties’ cross-motions for

summary judgment; (2) that the parties submit simultaneous briefs of no more than 15 pages within

30 days of the Court’s order to address how any discovery that post-dated the parties’ motions for

summary judgment affects the arguments therein; and (3) that the parties submit reply briefs of no

more than 10 pages within fourteen days thereafter.


Dated: May 28, 2021                           Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              ALEXANDER K. HAAS
                                              Branch Director

                                              JACQUELINE COLEMAN SNEAD
                                              Assistant Branch Director


                                              /s/ Christopher M. Lynch
                                              Christopher M. Lynch
                                              D.C. Bar # 1049152
                                              Trial Attorney
                                              United States Department of Justice
                                              Civil Division,
                                              Federal Programs Branch
                                              1100 L Street, N.W.
                                              Washington, D.C. 20005
                                              Tel.: (202) 353-4537
                                              Fax: (202) 616-8470
                                              Email: christopher.m.lynch@usdoj.gov

                                              Attorneys for Plaintiff




                                                 16
